UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4637



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HAROLD K. REEDOM,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-01-861)


Submitted:   December 9, 2004           Decided:     December 14, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Anne Hunter Young, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Harold K. Reedom appeals from his conviction and sentence

following his guilty plea to willful failure to pay a child support

obligation in violation of 18 U.S.C. § 228 (2000).                  Reedom’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738, 744 (1967) stating that there are no meritorious issues for

appeal, but asserting that the magistrate judge did not comply with

the requirements of Fed. R. Crim. P. 11 at the plea hearing and

that the sentence imposed was in violation of the law.            Reedom was

informed of his right to file a pro se brief, but has not done so.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We, therefore, affirm Reedom’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                    AFFIRMED


                                    - 2 -